Fleming, P. J.,
We have before us for disposition certain exceptions filed to the report of viewers named in this matter.
The road desired is intended to take the place of an existing public road sought to be vacated to No. 13, September Sessions, 1929, the vacation of which the viewers named therein have refused to recommend and to which finding of the viewers exceptions have also been filed. Inasmuch as the existing road and the road herein sought to be laid out and opened both accommodate the village of Kato, a mining village of fifty-two families, and there is no necessity for both roads, our disposition of the exceptions filed must be similar in both cases.
One established fact, of which we take judicial notice and which cannot be avoided in any way, compels us to dismiss the exceptions and to confirm the report of viewers in both cases. The assessed valuation of Snow Shoe Township for the year 1930 is $220,132. The millage for road purposes is 10 mills, which would produce a gross income to the road fund, making no allowance for exemptions or uncollectible taxes, of $2201.32. The extent to which the court, were it so inclined, could add to this would be but an additional 10 mills, or $2201.32, fixing the largest amount available to the township at $4402.64. We are convinced that this would be insufficient to build a proper road through the country proposed in this application and to provide for the other roads in the township. Nor are we inclined to add the additional burden upon the taxpayers.
It is the opinion of the court that if the supervisors would give proper attention to the existing road the wants of the petitioners would be fully met. The supervisors of this township have for many years last past patently favored certain individuals and corporations by expending the road duplicate where it most benefited these favored few. Taxpayers, equally as remunerative to the township, have been wholly ignored, and roads in which they have been interested, and which are as essential to the public welfare as those upon which the money has been expended, have been allowed to become wholly impassable at times. We desire to here state to the supervisors of this township that future applications for the allowance of increased millage will be of no purpose until this court has been shown and convinced that an honest, *245efficient and complete effort has been made to repair and put in passable and safe condition the road sought to be vacated to No. 13, September Sessions, 1929. Furthermore, we shall expect to be shown and convinced that the road funds have been equitably distributed.
As to the present exceptions, for reasons stated above, we cannot sustain them.
And now, Jan. 9,1930, exceptions to the report of viewers are dismissed and the report of viewers is confirmed absolutely.
From S. D. Gottig, Bsllefonte, Pa.